                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                            CIVIL NO.: 4:18-CV-00072-D


  HOWARD DUDLEY
                                                    7

         Plaintiff,                                     ORDER ON
                                                CONSENT MOTION FOR RELEASE
  v.                                                   OF RECORDS

  CITY OF KINSTON and A.N. GREENE,
  in his individual capacity,

         Defendants.


          Pending before the Court is the Consent Motion for Release of Records, (D.E.

       63). Upon a review of the record and the parties' motion, the Court GRANTS the

   motion (D.E. 63) and enters this Order as follows:

        The North Carolina Department of Public Safety shall provide a full copy of

   all prison records for Howard Denice Dudley, Inmate number 0112936, for the time

   period April, 1992 -    March, 2016, to the law firms of Rudolf Widenhouse,

   225 East Worthington Avenue, Suite 100, Charlotte, North Carolina 28203 and

   Martineau King, 8701 Red Oak Blvd., Suite 100, Charlotte, North Carolina 28217.

SO ORDERED. This       7    day of December, 2019.




                                                JTes C. Dever! I United
                                                States District Judge
